Case 2:20-cv-00827-JDC-KK Document 40 Filed 07/27/21 Page 1 of 7 PageID #: 361




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


KEILAND CONSTRUCTION LLC                         CASE NO. 2:20-CV-00827

VERSUS                                           JUDGE JAMES D. CAIN, JR.

WEEKS MARINE INC.                                MAGISTRATE JUDGE KAY


                              MEMORANDUM RULING

       Before the court are cross-motions for partial summary judgment [docs. 34, 36] filed

on the breach of contract claim brought by plaintiff Keiland Construction, LLC (“Keiland”)

against defendant Weeks Marine, Inc. (“Weeks”). Both motions are opposed and are now

ripe for ruling.

                                            I.
                                     BACKGROUND

       This suit arises from Weeks’s early termination of its subcontract with Keiland.

Weeks, a New Jersey construction company, was acting as general contractor at the

Venture Global LNG site in Cameron Parish, Louisiana. Weeks subcontracted work on a

storm surge wall at the project site to Keiland, a Louisiana company, and Keiland began

this work pursuant to a Short-Form Construction Subcontract executed with effective date

of December 18, 2019. See doc. 1, att. 1 (complaint); doc. 36, att. 1 (executed copy of

subcontract).

       Section 5 of the subcontract provides the payment schedule, with compensation due

upon the submission of monthly invoices and a total amount of $713,912.00 owed for the


                                            1
Case 2:20-cv-00827-JDC-KK Document 40 Filed 07/27/21 Page 2 of 7 PageID #: 362




work described. Doc. 1, att. 1, pp. 11–12. Meanwhile, Section 9 states that Weeks may, at

its option and with written notice to Keiland, “terminate for convenience any of the Work

under this subcontract in whole or in part at any time[.]” Id. at 13. Upon receiving notice

of such termination, Keiland is “entitled to the actual and necessary expense of finishing

its Work through the date of termination, the actual and necessary expense of withdrawing

from the Project site, and twenty-one percent (21%) for overhead and profit associated with

its Work through the date of termination.” Id.

         Weeks sent notice of its intent to terminate “effective immediately” to Keiland by

email on March 18, 2020, and by undated letter received shortly thereafter. See doc. 34,

atts. 4 & 5. Up to this point Keiland had sent one payment application to Weeks, for the

amount of $252,674.92. Doc. 34, att. 6. After receiving the notice Keiland sent two

additional payment applications, bringing the total amount billed to $578,803.25 and

representing an 82 percent completion rate for the project. Id.; see doc. 34, att. 2 (affidavit

of Keiland principal Keith DuRousseau). Keiland asserts that Weeks has failed to pay

amounts due under the subcontract.1

         On May 13, 2020, Keiland filed suit against Weeks in the 38th Judicial District

Court, Cameron Parish, Louisiana, raising claims for breach of contract and violation of

the Louisiana Unfair Trade Practices Act. Weeks removed the suit to this court on the basis

of diversity jurisdiction, 28 U.S.C. § 1332.2 The parties have now filed cross-motions for

partial summary judgment on the breach of contract claim. Weeks argues that, under the


1
 In its brief Weeks asserts that it has paid $200,000 to Keiland directly and $98,000 to its suppliers. Doc. 36, p. 8.
2
 Keiland also initially raised claims against Weeks’s project manager Jansson Wurster, a Louisiana resident, but those
claims were dismissed pursuant to a joint stipulation. See doc. 21.

                                                          2
Case 2:20-cv-00827-JDC-KK Document 40 Filed 07/27/21 Page 3 of 7 PageID #: 363




terms of Section 9, Keiland is only entitled to recover the “actual and necessary expenses

incurred” for all work performed through the date of termination as well as certain costs

associated with the termination. Keiland maintains that it is entitled to be paid based on the

original lump sum for work completed before the notice of termination and then based on

the “actual and necessary expenses” for costs associated with finishing the work thereafter.

                                             II.
                            SUMMARY JUDGMENT STANDARD

       Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” The moving party is initially responsible for identifying

portions of pleadings and discovery that show the lack of a genuine issue of material fact.

Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

beyond the pleadings and show that there is a genuine issue of material fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

“significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

249 (citations omitted).

       A court may not make credibility determinations or weigh the evidence in ruling on

a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.


                                              3
Case 2:20-cv-00827-JDC-KK Document 40 Filed 07/27/21 Page 4 of 7 PageID #: 364




133, 150 (2000). The court is also required to view all evidence in the light most favorable

to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                          III.
                                   LAW & APPLICATION

       Under Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938), a federal court sitting in

diversity jurisdiction applies the substantive law of the forum state. Cates v. Sears, Roebuck

& Co., 928 F.2d 679, 687 (5th Cir. 1991). Louisiana law provides that a contract is read

for its plain meaning and operates as the law between the parties. In re Liljeberg

Enterprises, Inc., 304 F.3d 410, 439 (5th Cir. 2002). “[W]hen the words of a contract are

clear and explicit and lead to no absurd consequences, no further interpretation may be

made in search of the parties’ intent.” Apache Deepwater, LLC v. W&T Offshore, Inc., 930

F.3d 647, 656 (5th Cir. 2019) (internal quotations and alterations omitted). This rule “does

not allow the parties to create an ambiguity where none exists and does not authorize courts

to create new contractual obligations where the language of the written document clearly

expresses the intent of the parties.” Omnitech Intern., Inc. v. Clorox Co., 11 F.3d 1316,

1326 (5th Cir. 1994). Additionally, “[e]ach provision in a contract must be interpreted in

light of the other provisions so that each is given the meaning suggested by the contract as

a whole.” La. Civ. Code art. 2050.




                                              4
Case 2:20-cv-00827-JDC-KK Document 40 Filed 07/27/21 Page 5 of 7 PageID #: 365




         Keiland argues that, under the plain language of the contract, it is entitled to be paid

on a lump sum basis until the notice of termination and then on a cost-plus basis thereafter.

Weeks maintains that Section 9 converts the payment structure for all work done under the

contract to cost-plus upon notice of termination. To this end, it introduces parol evidence

of the parties’ negotiations (namely, adjustments made to the original Section 9 under its

standard subcontract).3

         In other words, the parties agree that Section 5 creates a lump sum contract, but

disagree as to when Section 9 might allow termination to convert that contract to a cost-

plus compensation structure. The relevant provision of Section 9 reads:

                Upon any such termination initiated by CONTRACTOR,
         SUBCONTRACTOR shall be entitled to the actual and necessary expense of
         finishing its Work through the date of termination, the actual and necessary
         expense of withdrawing from the Project site, and twenty-one percent
         (21%) for overhead and profit associated with Work through the date
         of termination. Upon any such termination initiated by OWNER,
         SUBCONTRACTOR shall only be entitled to compensation as provided
         through the Prime Contract.

Doc. 1, att. 1, p. 13 (emphasis added). The reference to “finishing” the work supports

Keiland’s position. However, the subsequent reference to “Work through the date of

termination” is susceptible of both interpretations.

         Where the terms of the contract are unambiguous, the court errs by “disregarding

‘the letter of that clause . . . under pretext of pursuing its spirit’” and by considering parol

evidence on the parties’ intent. Whitney Bank v. SMI Cos. Global, Inc., 949 F.3d 196, 205


3
  Weeks also notes that its interpretation is consistent with Louisiana Civil Code article 2765, which allows for
termination of a construction contract upon payment of expenses incurred and “such damages as the case may require.”
However, this article does not restrict the parties’ ability to set terms of cancellation within a construction contract or
alter the court’s obligation to begin with the plain language of those terms.

                                                            5
Case 2:20-cv-00827-JDC-KK Document 40 Filed 07/27/21 Page 6 of 7 PageID #: 366




& n. 8 (5th Cir. 2020) (quoting La. Civ. Code art. 2046, cmt. b). But “when the terms of a

written agreement are susceptible to more than one interpretation, or there is uncertainty

or ambiguity as to its provisions, or the intent of the parties cannot be ascertained from the

language employed, parol evidence is admissible to clarify the ambiguity or to show the

intention of the parties.” Condrey v. SunTrust Bank of Ga., 429 F.3d 556, 563 (5th Cir.

2005). Additionally, “[i]f an ambiguity remains after applying the other general rules of

construction, then the ambiguous contractual provision is to be construed against the

drafter.” Chinook USA, L.L.C. v. Duck Commander, Inc., 721 F. App'x 361, 366 (5th Cir.

2018) (citing La. Civ. Code art. 2056).

          By way of parol evidence, Weeks shows that the compensation provision of Section

9 under its standard short form subcontract ordinarily provides:

                 Upon any such termination, SUBCONTRACTOR shall waive any
          claims for damages, including loss of anticipated profits on account thereof,
          but as the sole right and remedy of SUBCONTRACTOR, an equitable
          adjustment will be agreed between the parties.

Doc. 36, att. 1, pp. 2, 29. Through the parties’ negotiations, however, the language was

changed as shown above. Weeks has provided a sworn declaration from its vice president,

who states that this change was made at Keiland’s insistence “in order to give Keiland a

comparable measure of compensation to what Weeks would receive in a termination for

cause,” as set forth in Section 10 of the subcontract.4 Id. at 2. There is no evidence as to


4
    Section 10 provides in relevant part:
           SUBCONTRACTOR shall not be entitled to any further payment until all of its Work has been
           completed, at which time, if the amount which would have been to SUBCONTRACTOR for the
           completion by SUBCONTRACTOR of all work hereunder, less all previous payments made to
           SUBCONTRACTOR, shall exceed the actual and necessary expense of finishing, including
           attorneys’ fees, damages incurred through the default of SUBCONTRACTOR and twenty-one

                                                      6
Case 2:20-cv-00827-JDC-KK Document 40 Filed 07/27/21 Page 7 of 7 PageID #: 367




the parties’ intent or the negotiations beyond this self-serving and vague statement,

however. Section 9 does not mirror the terms of Section 10’s compensation provisions

sufficiently to show that this compensation structure was supposed to replace the lump-

sum form even for work completed before the notice of termination. The language of the

contract remains too ambiguous to be clarified by this evidence, meaning that there is a

genuine issue of fact precluding summary judgment on the breach of contract claim.

                                                      IV.
                                               CONCLUSION

        For the reasons stated above, both motions for summary judgment [docs. 34, 36]

will be DENIED.

        THUS DONE AND SIGNED in Chambers on this 27th day of July, 2021.



                             __________________________________
                                     JAMES D. CAIN, JR.
                             UNITED STATES DISTRICT JUDGE




         percent (21%) for overhead and profit if CONTRACTOR shall complete the work itself, such excess
         shall be paid by CONTRACTOR to SUBCONTRACTOR.
Doc. 1, att. 1, p.

                                                       7
